Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Stolarik, J.), rendered July 30, 1982, convicting him of criminal possession of a controlled substance in the fourth degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that the search warrant was not supported by probable cause is without merit. A search warrant must be supported by a reasonable belief that an offense has been or is being committed, or that evidence of criminality may be found in a certain place (see, People v Bigelow, 66 NY2d 417). Moreover, a search warrant may be validly based upon hearsay information found to be reliable (see, People v Bartolomeo, 53 NY2d 225). In this regard, an affidavit by a police officer which is based upon the observations made by a fellow police officer when the two are engaged in a common investigation furnishes a reliable basis for the warrant (see, People v Petralia, 62 NY2d 47, 52, cert denied 469 US 852; People v Horowitz, 21 NY2d 55, 59; People v Cuyler, 44 AD2d 881; see also, People v Jennings, 54 NY2d 518, 522).
In the case at bar, Police Officer William Maher stated in his affidavit requesting the warrant that his fellow police officer, Paul Grutzner, who was involved with Maher in an investigation of the defendant, heard an informant arrange to purchase a quantity of cocaine from the defendant. The purchase was to take place on August 14, 1981, between 1:00 and 2:00 p.m., in Tarrytown. This information was sufficient to furnish probable cause to issue the warrant (see, People v Petralia, supra; People v Horowitz, supra; People v Cuyler, supra).
The defendant’s remaining contentions have been consid*754ered and have been found to be either unpreserved for appellate review (see, People v Di Raffaelle, 55 NY2d 234) or without merit (see, People v Gallimore, 135 AD2d 727; People v Phillips, 55 AD2d 661). Lawrence, J. P., Rubin, Eiber and Balletta, JJ., concur.